DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimers, filed 01/19/2022, have been approved, and placed in the files of records.

Status of Claims
Claims 1-53 are presented for examination.
Claims 1-53 are allowed.

Invention
The Present invention teaches "A movable carrier auxiliary system includes an environment detecting device, a state detecting device, and a control device. The environment detecting device includes at least one image capturing module and an operation module. The image capturing module captures an environment image in a traveling direction of the movable carrier. The operation module detects whether there is at least one of a target carrier and a lane marking in the environment image captured in the traveling direction for generating a detection signal. The state detecting device detects a moving state of the movable carrier and generating a state signal. The control device continuously receives the detection signal and the state signal, and controls the movable 
         
Reason for Allowance
Claims 1-53 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 01/19/2022, Pages 1-3.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the instant invention. Therefore, the independent claim 1 is allowed, the claims 2-53 are also allowed based on their dependency upon the independent claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

                    Jannard et al. (US Pub. No.: 9,497,380 B1) teaches “Dense field imagers are disclosed which are configured to provide combined, aggregated, fused, and/or stitched light field data for a scene. A dense field imager can include a plurality of imaging elements configured to be joined into image blocks or facets that each provides light field data about a scene. The dense field imager can include a plurality of facets in a fixed or modular fashion such that the dense field imager is configured to combine, aggregate, fuse and/or stitch light field data from the plurality of facets. The facets can be mounted such that one or more facets are non-coplanar with other facets. The facets can be configured to provide a representation of the light field with overlapping fields of view. Accordingly, the dense field imager can provide dense field data over a field of view covered by the plurality of facets.”

          Van Arendonk et al.(US Pat. No.: 8,866,890 B2) teaches “A method of making a high resolution camera includes assembling, imaging and processing. The assembling includes assembling on a carrier a plurality of sensors. Each sensor is for imaging a portion of an object. The plurality of sensors are disposed so that the portions imaged by adjacent sensors overlap in a seam leaving no gaps between portions. The imaging images a predetermined known pattern to produce from the plurality of sensors a corresponding plurality of image data sets. The processing processes the plurality of image data sets to determine offset and rotation parameters for each sensor by exploiting overlapping seams.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.